Citation Nr: 1032379	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the cervical spine.  

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to May 10, 2002, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).  

4.  Entitlement to an effective date prior to May 28, 2002, for 
the assignment of a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an effective date prior to May 28, 2002, for 
the establishment of basic eligibility for Dependents' 
Educational Assistance (DEA).



Additional claims on appeal consisting of entitlement to service 
connection for hepatitis C, and whether new and material evidence 
has been submitted to reopen a claim of entitlement to service 
connection for a skin disorder, claimed as due to herbicide 
exposure, will be addressed in a separately issued Board 
decision.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, 
LLP


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2005 (cervical spine), January 2008 (PTSD), and July 
2009 (TDIU and DEA) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran provided testimony at a video conference hearing held 
before the undersigned Veterans Law Judge (VLJ) in February 2010.  
A transcript of that hearing is of record.  At the hearing, the 
Veteran elected to withdraw from appellate consideration claims 
of entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the cervical spine, and entitlement to 
an initial rating in excess of 50 percent for PTSD.  Accordingly, 
those claims will be formally dismissed herein.  

The Board notes that the Veteran also provided testimony at a 
prior Board hearing held in December 2005, before a different 
VLJ; a transcript of that hearing is of record.  At that hearing, 
the Veteran addressed two additional claims on appeal, consisting 
of entitlement to service connection for hepatitis C, and whether 
new and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder.  The law 
requires the VLJ who conducted the hearing to participate in the 
decision on appeal.  38 C.F.R. § 20.707 (2009).  Accordingly, a 
separate Board decision will be issued by the VLJ who conducted 
the December 2005 hearing, addressing the two aforementioned 
claims.  


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision, 
the Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.

2.  In February 2010, prior to the promulgation of a decision, 
the Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD.

3.  The Veteran's original service connection claim for PTSD was 
received in March 1991 and denied in a July 1991 rating action.

4.  The July 1991 rating decision was appealed and service 
connection for PTSD was denied by the Board in a final decision 
of April 1996; the evidence on file at the time of that Board 
decision included the Veteran's 201 file and a response and 
additional information from the United States Army and Joint 
Services 


Environmental Support Group (ESG); now known as the United States 
Army and Joint Services Records Research Center (JSRRC), relating 
to the Veteran's reported stressors.  The April 1996 Board 
decision was not appealed and became final.

5.  On May 10, 2002, the Veteran filed an application to reopen 
the service connection claim for PTSD which was ultimately 
successful; in a January 2008 rating decision, service connection 
for PTSD was granted and a 50 percent evaluation was assigned 
effective from May 10, 2002.  

6.  In a final rating action of January 2007, the RO denied 
entitlement to TDIU; prior to that decision, the earliest 
factually ascertainable date that TDIU existed was on May 28, 
2002.  

7.  Prior to May 28, 2002, the combined rating of the Veteran's 
service connected disabilities was 60 percent.

8.  Effective from May 10, 2002, service-connection was 
established for PTSD, for which a 50 percent evaluation was 
assigned; effective from May 28, 2002, a 40 percent evaluation 
was assigned for a service-connected low back disorder; effective 
from May 28, 2002, the combined rating for the Veteran's 
disabilities was at least 70 percent, with at least one 
disability rated as 40 percent or greater disabling.

9.  It was not factually ascertainable prior to May 28, 2002 that 
the Veteran satisfied the criteria for assignment of a TDIU, on 
either a schedular or extraschedular basis.  

10.  The Veteran did not satisfy the legal criteria for DEA 
benefits prior to May 28, 2002; entitlement to that benefit was 
established by virtue of the grant of the TDIU.




							[Continued on Next Page]
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for an effective date prior to May 10, 2002, for 
the grant of service connection for PTSD are not met.  38 
U.S.C.A. §§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(a), 
3.156(c), 3.304(f), 3.400 (2009).  

4.  The criteria for an effective date prior to May 28, 2002, for 
the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.400, 4.16 (2009).

5.  The criteria for an effective date prior to May 28, 2002, for 
DEA benefits are not met.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.807(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the videoconference hearing held in February 2010, the 
Veteran's representative requested that claims of entitlement to 
an initial rating in excess of 10 percent for degenerative 
arthritis of the cervical spine and entitlement to an initial 
rating in excess of 50 percent for posttraumatic stress disorder 
(PTSD) be withdrawn from appellate consideration.  The hearing 
transcript documents this action as well as the Veteran's 
understanding and affirmation to withdraw those issues from 
appellate consideration.  Therefore, no allegations of errors of 
fact or law, therefore, remain for appellate consideration with 
respect to these two claims.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to the two 
aforementioned claims and they are dismissed.

Preliminary Matters: Duties to Notify & to Assist

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the issues now on appeal flow 
from rating decisions which established service connection for 
PTSD, as well as the TDIU and DEA benefits.  The Court held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United States 
Court of Appeals for Veterans Claims (Court) held that the VCAA 
has no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the matter.  
The Board finds that such is the case as to the earlier effective 
date issues currently on appeal; i.e. application of pertinent 
provisions of the law and regulations will determine the outcome.  
Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law, as is the disposition in this case.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount of 
additional evidentiary development would change the disposition 
of these claims; therefore no VCAA notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant).

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2009).  The Veteran engaged the services of a 
representative and was provided with ample opportunity to submit 
evidence and argument in support of his claims.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  No further 
assistance with the development of evidence is required.

Background

The factual background relating to all the claims will be 
presented together, as these claims have intertwined components 
and a similar history.  

The Veteran filed an original PTSD claim in March 1991.  At that 
time, he reported that he served in Cam Rahn Bay, Vietnam as a 
property disposal enlisted man.  He indicated that he had no 
specific incidents of PTSD to report.  In April 1991, he 
reiterated that he wanted to file a PTSD claim.  

In April 1991, the Veteran's then representative, AMVETS, 
submitted 21 pages of evidence, consisting of the Veteran's 201 
personnel file and some service treatment records.   

In a statement received on May 16, 1991 the Veteran indicated 
that there was evidence from the VAMC in Murfreesboro, TN and at 
the Vet Center in Chattanooga, TN, which supported his claim.  
The file contains VA records dated in March 1991 indicating that 
the Veteran was depressed after losing his job and had PTSD-like 
symptoms; however that evidence does not show that a diagnosis of 
PTSD was made.  

On June 5, 1991, VA issued a duty to assist letter to the Veteran 
asking him to describe his service-related stressors and to 
identify any medical records or treatment sources who had 
diagnosed PTSD.

The Veteran provided a stressor statement in June 1991.  Also 
added to the record was a discharge summary of the Veteran's 
hospitalization from March to May 1991 at the VAMC in 
Murfreesboro, TN.  The diagnoses included alcohol dependency; 
mild dementia associated with a history of alcohol dependency, 
and chronic undifferentiated type schizophrenia.  PTSD was not 
diagnosed.

In a rating action dated in July 1991, service connection was 
denied for PTSD, based on the fact that no evidence of a 
diagnosis of PTSD had been presented.  The Veteran appealed that 
decision and presented testimony at a hearing held at the RO in 
October 1991.  VA records dated from May 1991 to February 1992 
were added to the record, none of which contained a PTSD 
diagnosis.  

In January 1993, the Board issued a decision denying service 
connection for PTSD, essentially based on lack of a clinical 
diagnosis of this condition.  That decision was appealed to the 
United States Court of Veterans Appeal (COVA), now called the 
Court of Appeals for Veterans Claims (CAVC).  In December 1993, 
CAVC granted a joint motion for remand to obtain additional VA 
medical records and attempt verification of the Veteran's 
reported stressors through the United States Army and Joint 
Services Environmental Support Group (ESG); now known as the 
United States Army and Joint Services Records Research Center 
(JSRRC).  In addition, Board's January 1993 decision denying 
service connection for PTSD was vacated.  

In March 1994, the Board remanded the service connection claim 
for PTSD for additional development to include obtaining all of 
the Veteran's treatment records from the VA outpatient clinics in 
Murfreesboro and Chattanooga and from the Vet Center in 
Chattanooga, TN.  The Veteran was also requested to provide 
detailed stressor information.  In addition, his military unit 
records were sought and the case was to be referred to ESG for 
verification of the Veteran's stressors, following which a VA 
psychiatric/PTSD examination was ordered in the event that a 
stressor was verified.  Following the aforementioned development 
the claim was to be readjudicated. 

VA records and Vet Center records dated from 1979 to June 1994 
were added to the file in 1994, as was the Veteran's service 
personnel file. 

In May 1995, a reply was received from ESG indicating that the 
Veteran's reported stressors could not be verified, essentially 
because they were anecdotal/insufficiently detailed.  Additional 
information was enclosed which included an Operational Report - 
Lessons Learned submitted by the Headquarters, U.S. Army Support 
Command, Cam Ranh Bay.  That report documented numerous rocket 
and mortar attacks at Cam Ranh Bay, the base camp location of the 
Veteran's unit, during his tour of duty in Vietnam.  Since no 
verified stressor was found, a VA psychiatric examination was not 
conducted.

The PTSD claim was re-adjudicated by the RO in June 1995.  The RO 
denied the claim reasoning that the Veteran did not have a 
diagnosis of PTSD which was supported by a verified stressor.  

In August 1995, the Veteran provided a statement providing 
additional and more detailed stressor information.  Having 
considered this statement, the RO continued to deny the claim in 
an August 1995 rating decision. 

Subsequently, the Board denied the PTSD claim in a decision 
issued in April 1996 reasoning that the Veteran did not engage in 
combat, and that a combat-related stressor which would service to 
support a diagnosis of PTSD had not been verified.  The Veteran 
did not appeal that decision.

In October 1998, the Veteran requested that his service 
connection claim for PTSD be reopened and also requested 
adjudication of a TDIU claim.  In support of the PTSD claim, 
additional evidence was added to the file which included a 1996 
VA hospitalization report showing that the diagnoses included 
chronic, delayed, PTSD.  In November 1998, the Veteran also 
provided additional stressor information.

On January 8, 1999, the Veteran filed a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on Unemployability, 
indicating that he had last been employed in March 1995.

In February 1999, VA sought to obtain the Veteran's records from 
the Social Security Administration (SSA).  Records and a decision 
from the SSA were received in March 1999, reflecting that the 
Veteran was determined to be disabled from September 1995 due to 
a primary diagnosis of paranoid schizophrenia with other 
functional psychotic disorders, with a secondary diagnosis of 
anxiety-related disorders.  

In a September 1999 rating decision, the RO determined that new 
and material evidence had been presented with which to reopen the 
PTSD claim, but the claim was denied as it was not well-grounded.  
The September 1999 rating decision also denied a TDIU claim 
because the Veteran was not found to be unable to secure or 
follow a substantially gainful occupation as a result of his 
service connected left middle finger and low back disorders, for 
which a combined 20 percent evaluation was in effect.  The 
evidence considered at that time includes a VA discharge summary 
reflecting that the Veteran was hospitalized from March to April 
1999, during which time his treated and diagnosed conditions 
included chronic PTSD with severe depression.  The examiner 
commented that the Veteran was permanently and totally disabled 
from consistent gainful employment on the basis of his severe and 
continuing PTSD symptoms.  The Veteran appealed the September 
1999 rating decision denying both service connection for PTSD and 
TDIU.  

In May 2000, a VA psychiatrist provided a medical statement 
indicating that the Veteran had chronic, severe PTSD with 
psychotic features which was related to his combat experiences 
during the Vietnam War.  In a Supplemental Statement of the Case 
(SSOC) issued in October 2000, it was determined that new and 
material evidence had not been submitted with which to reopen the 
service connection claim for PTSD, as the evidence on file 
continued not to include a verified stressor to support a 
diagnosis of PTSD.  A TDIU claim was also denied.  

The Veteran presented testimony at a Board hearing held in August 
2001 before a VLJ who is no longer with the Board.  He stated 
that he was being treated for by VA for PTSD.  In describing his 
stressors, he explained that he served with a property disposal 
unit in 1970, and that some of the items like tanks and jeeps 
that he processed had body parts in them which gave him 
nightmares.  He also gave a general description of being shot at 
by snipers and indicated that a soldier named Williams had been 
shot.  He also indicated that coming out of high school he and 
about 30 classmates verbally committed to joining the Marines, 
but he ultimately chose not to go after a classmate was killed in 
Vietnam.  The Veteran stated that seven classmates had been 
killed in Vietnam by the time he was drafted.  

In a Board decision issued in March 7, 2002, it was determined 
that new and material evidence had not been received with which 
to reopen a service connection claim for PTSD.  A TDIU claim was 
also denied.

In May 2002, the Veteran filed to reopen the service connection 
claim for PTSD and provided another stressor statement for the 
record.  In a June 2002 rating decision, it was determined that 
new and material had not been presented with which to reopen the 
service connection claim for a psychiatric disorder to include 
PTSD.  A June 2002 decision review officer conference report 
indicated that at a meeting with the Veteran, it was agreed that 
another attempt at stressor verification would be undertaken.  

A VA medical statement dated in October 2002 indicates that the 
Veteran was participating in a PTSD re-stabilization program and 
was considered to be unemployable.  

On file is a private medical statement of Dr. W. dated in March 
2003, noting that the Veteran appeared to have degenerative 
arthritis of the cervical and lumbar spine which probably 
represented different manifestations of the same process.  Dr. W. 
opined that the Veteran was unable to work as a result of these 
conditions.  

The Veteran presented testimony at a Board hearing held in 
December 2005 at which time additional stressor information was 
provided (pgs. 4 and 5).  

In a decision issued in March 2006, the Board determined that new 
and material evidence had been presented to reopen the service 
connection claim for PTSD.  The Board determined that the new and 
material evidence consisted essentially of more detailed 
testimony provided by the Veteran in relation to his stressors.  
The matter was no reopened because of newly submitted service 
department records.  The claim (on the merits) was remanded for 
additional development to include scheduling a VA PTSD 
examination.  

A VA PTSD examination was conducted in May 2006 and the whole 
claims file was reviewed.  The Veteran indicated that during 
service in Vietnam, his whole company was under fire with mortar 
and rocket attacks, and he feared injury or death on several 
occasions.  PTSD was diagnosed and the examiner indicated that 
stressors including the aforementioned mortar and rocket attacks 
as well as the Veteran's exposure to body parts during the course 
of his service with a property disposal unit, supported that 
diagnosis.  The examiner concluded that overall, the condition 
was at least as likely as not service connected.  

In June and July 2006, the Veteran filed a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability, indicating that he had last been employed in 
March 1995.  He indicated that he was unable to work due to 
disabilities of the back and neck, and was also unemployable due 
to PTSD.  

In a January 2007 rating decision, a 10 percent evaluation was 
assigned for a left middle finger disorder, bringing the combined 
total evaluation to 50 percent effective from April 2003.  The 
TDIU claim was denied; the RO explained that the Veteran's 
service-connected disabilities did not meet the schedular 
requirements for a TDIU and indicated that he was not found to be 
unable to secure or follow a substantially gainful occupation as 
a result of his service connected disabilities.  

A VA PTSD examination was conducted in December 2007 and the 
claims file was reviewed.  Chronic PTSD was diagnosed and the 
examiner noted that the stressors described by the Veteran were 
similar to those described for years.  

By rating action of January 2008, service connection for PTSD was 
established and a 50 percent evaluation was assigned effective 
from May 10, 2002, the date of the claim to reopen.  Again, the 
Board notes that this grant was not based on the appearance of 
newly submitted service department records under 38 C.F.R. 
§ 3.156(c).  The grant raised the combined rating to 70 percent 
from May 28, 2002 and to 80 percent from June 26, 2006.  The 
Veteran disagreed with both the evaluation and effective date 
assigned, indicating that it should be from March or May 1991, 
when the PTSD claim was initially filed.  

On May 20, 2008, the Veteran filed a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on Unemployability, 
indicating that he had last been employed in March 1995.  He 
indicated that he was unable to work due to the combined effects 
of his service-connected conditions.  

The file contains a private individual unemployability assessment 
report compiled by a vocational consultant, dated in July 2008, 
which was based on review of the entire claims file and a phone 
interview with the Veteran.  The consultant concluded that the 
Veteran was unable to perform any sustained and gainful work 
activity in light of his documented service-connected physical 
and mental disorders, adding that the service-connected 
orthopedic conditions, in and of themselves, were totally 
disabling from a vocational perspective.  The consultant opined 
that the Veteran's total unemployability began sometime in 1996, 
when SSA evaluated the Veteran's disability status and affirmed 
his total disability rating based on VA evaluations of his 
PTSD/psychiatric condition and orthopedic problems.  It was noted 
that alternatively, the TDIU start date should be as of may 2002, 
representing the date that multiple Global Assessment of 
Functioning (GAF) scores of less than 50 were assigned.  

By rating action of July 2009, entitlement to TDIU and basic 
eligibility for DEA were established from May 28, 2002, 
representing the date entitlement was shown based on meeting the 
minimum schedular requirements for a TDIU.   

The Veteran provided testimony at a Board video conference 
hearing held in February 2010.  He indicated that he had last 
been employed in March 1995 as a waiter and bartender, and 
indicated that he primarily became unemployable due to PTSD and 
back problems.  The Veteran indicated that he had suffered from 
PTSD symptomatology, rendering him occupationally impaired from 
1991 to 2002, warranting retroactive effective dates for the 
assignment of service connection for PTSD and TDIU.  It was also 
mentioned by the Veteran's representative that the provisions of 
38 C.F.R. § 3.156(c) afforded a basis for the assignment of an 
earlier effective date for the grant of service connection for 
PTSD, based on failure to associate military records and/or ESG 
reports with the file and consider them in conjunction with the 
adjudication of the claim.  The Veteran and his representative 
stated that an effective date of March or May 1991, the date of 
filing of the original claim service connection for PTSD is 
warranted.  It was also stated that an effective date of March 
1995 (p. 11) was warranted for the grant of TDIU, representing 
the date that the Veteran was last employed.  

At the hearing, the parties agreed to leave the record upon for 
60 days to allow for the presentation of additional evidence.  In 
March 2010, additional argument presented by the Veteran's 
representative was added to the record.  

A.	Entitlement to an Effective Date prior to May 10, 2002,
for the grant of service connection for PTSD

The Veteran and his representative contend that an earlier 
effective date for the grant of service connection for PTSD is 
warranted.  Specifically, they contend that the correct effective 
date in this case is March or May 1991, when the Veteran filed 
his original service connection claim for PTSD.  In conjunction 
with this contention, it is maintained that the provisions of 
38 C.F.R. § 3.156(c) compel that result, because at the time of 
the initial denial of the claim, the Veteran's 201 file had not 
been associated with the file and his reported stressors had not 
been verified through official means, specifically by contacting 
ESG/JSRRC for verification.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(2), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action indicating an intent to apply for one or 
more benefits under laws administered by VA from a claimant may 
be considered an informal claim. Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

For clarification purposes, the Board notes that prior to 
November 7, 1996, service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1997).  VA amended 
the regulations addressing mental disabilities, effective 
November 7, 1996.  Under the revised regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  38 C.F.R. § 3.304(f) (2009). 

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Amendments with a specified effective date 
without provision for retroactive application may not be applied 
prior to the effective date.  As of that effective date, the 
Board must apply whichever version of the rating criteria is more 
favorable to the Veteran.

For the reasons that follow, there is no basis upon which to 
assign an effective date of March or May 1991 for the grant of 
service connection for PTSD in this case, nor is an effective 
date prior to the currently assigned date of May 10, 2002 
warranted in this case.  Initially, the Board points out that the 
earlier effective date claim filed in this case is not a 
freestanding claim, as it arises from an appeal of the January 
2008 rating action which granted service connection for PTSD and 
assigned an effective from May 10, 2002, a decision which has not 
yet become final.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006); (once a decision assigning an effective date has become 
final, a claimant may not properly file, and VA has no authority 
to adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO decision).    

A review of the file does not reflect, nor does either the 
Veteran or his representative contend, that an original service 
connection claim for PTSD was filed prior to March 1991.  

Service connection for PTSD was originally denied in a July 1991 
rating action based on the fact that there was no diagnosis of 
PTSD of record at that time.  The claim was appealed and 
initially reached the Board in January 1993, at which time the 
Board issued a decision denying service connection for PTSD.  The 
Board decision was appealed to the CAVC and was ultimately 
vacated with instructions to the Board to obtain additional 
records identified by the Veteran and to undertake verification 
of his reported stressors through ESG/JSRRC.  Those actions were 
undertaken in a Remand issued by the Board in March 1994.  In May 
1995, a reply was received from ESG indicating that the Veteran's 
reported stressors could not be verified, essentially because 
they were anecdotal/insufficiently detailed.  In 1995, ESG also 
provided additional military historical information for the 
record.  Upon consideration of this evidence, the Board denied 
the service connection claim for PTSD in a decision issued in 
April 1996, which was not appealed.  As such, the April 1996 
Board decision was a final decision when issued.  38 U.S.C.A. § 
7104(a) (West 2002) ("Final decisions on such appeals shall be 
made by the Board").

The Veteran and his representative contend that at the time of 
the initial denial of the claim in July 1991, the Veteran's 201 
file had not been obtained nor had the RO verified his reported 
stressors through ESG/JSRRC.  It has been argued that under 
38 C.F.R. § 3.156(c) when service records are obtained after the 
first denial, the effective date of the claim should be the date 
of the claim, argued here as May (actually March) 1991.  The 
Veteran and his representative have also relied on the case of 
Vigil v. Peake, 22 Vet. App. 63, 65 (2008), to support this 
argument.  The case of Vigil v. Peake, 22 Vet. App. 63 (2008), 
addresses whether records from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), also 


known as ESG and currently JSRRC, fell within the definition of 
"service department records, " determining that they did.

The Board observes that the provisions of 38 C.F.R. § 3.156(c) 
were amended effective October 6, 2006, prior to the claim for an 
earlier effective date raised in the April 2008 NOD.  See 71 Fed. 
Reg. 52455-52457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 
3.156(c) (2009)).

Under the prior regulation, where the new and material evidence 
consisted of a supplemental report from the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating agency 
of original jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and now 
been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) 
(2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35388-35390 (June 20, 2005).  The 
preamble noted that the use of the words "new and material 
evidence" was confusing as it inferred that VA may reopen a claim 
when service department records were received that were not 
available before.  The effective date of such a claim would be 
the date of the reopened claim.  It was noted that, in practice, 
when VA received service department records that were previously 
unavailable at the time of the prior decision, VA may reconsider 
the prior decision.  The effective date assigned would relate 
back to the date of the original claim, or date entitlement 
arose, whichever is later.  The effective date would not be 
limited to the date of the claim to reopen.  The change was 
intended to broaden the description of service department records 
to include unit records, such as those received from the U.S. 
Army and Joint Services Records Research Center (JSRRC) (formerly 
USASCRUR and ESG) that pertain to military experiences claimed by 
a veteran.  It was noted that such evidence may be particularly 
valuable in connection to claims for benefits for PTSD.  Id. at 
35388; see also Vigil v. Peake, 22 Vet. App. 63 (2008).

The revised regulation which is applicable in this case provides:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section.  Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records mention 
the Veteran by name, as long as the other requirements of 
paragraph (c) of this section are met; (ii) Additional service 
records forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for service 
records; and (iii) Declassified records that could not have been 
obtained because the records were classified when VA decided the 
claim. (2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, or 
because the claimant failed to provide sufficient information for 
VA to identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source. (3) An award made based all or in part 
on the records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA received 
the previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim. (4) A retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new evidence 
from the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date of 
the original claim.  See 38 C.F.R. § 3.156(c) (2009).

In essence, under 38 C.F.R. § 3.156(c), new and material evidence 
is not needed to reopen a previously denied claim when relevant 
service treatment records and/or any other relevant service 
department records are received after a prior final denial.  
Rather, the claim is simply reviewed on a de novo basis.  Besides 
not having to submit new and material evidence, the benefit of 
this provision is to assign the earliest possible effective date 
without the claimant having to demonstrate clear and unmistakable 
error in a prior final determination.  

After considering the contentions of the Veteran and his 
representative, the Board finds that the claim for an earlier 
effective date must be denied.  In this case, reliance upon the 
provisions of 38 C.F.R. § 3.156(c) as a basis for the assignment 
of an earlier effective date is misplaced, based on the arguments 
presented.  The Board notes that the Veteran's 201 file was added 
to the record by the Veteran's then representative in April 1991, 
and as such was of record at the time of the initial July 1991 
rating decision, contrary to the assertions of the Veteran's 
representative.  The 201 file (9 pages), containing the exact 
same information as was of record in 1991, was added to the file 
again in July 1994, except that the information provided in 1994 
also included information relating to the Veteran's Article 15 
proceedings.  That information was again considered in 
conjunction with the final Board decision denying the claim 
issued in 1996.  

With respect to the argument that stressor verification (through 
ESG/JSRRC) was not undertaken at the time of the original denial 
of the claim in July 1991, again the provisions of 38 C.F.R. 
§ 3.156(c) do not compel the assignment of an earlier effective 
date on this basis.  In this case, the denial of the claim in 
July 1991, was based on lack a clear diagnosis of PTSD, as was 
required under the provisions of 38 C.F.R. § 3.304(f) in effect 
at that time.  As such, it would have been of no consequence for 
VA to undertake stressor development though ESG/JSRRC, as the 
claim would still have failed because the evidence did not 
include this critical element.  The July 1991 decision was 
pursued on appeal.  Pursuant to a Board Remand of 1994, stressor 
verification through ESG was undertaken in conjunction with the 
Veteran's pursuit of his original service connection claim.  A 
response from ESG/JSRRC was received in 1995, indicating that 
none of the Veteran's reported stressors could be verified.  In 
1995, ESG also provided additional military historical 
information for the record.  Subsequently, the PTSD claim was 
denied in a Board decision of April 1996 which reflects 
consideration of the 1995 ESG response in conjunction with the 
original service connection claim.  As explained herein, that 
decision was not appealed and became final.  

Contrary to the contentions of the Veteran's representative, both 
the Veteran's 201 file, and stressor verification with additional 
information from ESG/JSRRC, were on file and considered in 
conjunction with the appeal of the original July 1991 rating 
decision denying service connection for PTSD, which was 
ultimately denied by the Board in an April 1996 decision.  
Essentially, even upon consideration of that evidence there was 
an insufficient basis to grant the claim.  Subsequent to the 
April 1996 decision, no additional evidence from the Veteran's 
201 file or from ESG/JSRRC was added to the record.  Hence, there 
is no basis under 38 C.F.R. § 3.156(c), to grant an earlier 
effective date.  

Moreover, all rating actions denying the service connection claim 
for PTSD issued prior to the April 1996 Board decision, including 
the original rating action of July 1991 are considered to be 
subsumed by the April 1996 Board decision which confirmed the 
denial of that claim.  See Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) (citing 38 C.F.R. § 20.1104 (1995) (when determination of 
AOJ is affirmed by the Board, such determination is subsumed by a 
final appellate decision)); see also Yoma v. Brown, 8 Vet. App. 
298, 299 (1995) (per curiam order) (concluding that the Court's 
decision vacating Board decision has legal effect of nullifying 
previous underlying merits adjudication by AOJ (RO) because the 
RO decision was subsumed in the Board decision).

The Board decision of April 1996 is final and precludes the 
assignment of an effective date prior to that time, absent a 
successful CUE challenge based on clear and unmistakable error 
(CUE).  The Court has propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In order for the 
Veteran to be granted an effective date earlier than April 1996 
he would have to assert and establish CUE in that final denial.  
With a successful CUE claim, the effective date of the award 
would be the date of the claim which was denied in the decision 
that is found to have contained CUE.  See 38 C.F.R. § 3.105(a).  
However, no CUE claim has been raised in this case.  

In order to reopen a claim which has been denied in a final 
decision, new and material evidence must be submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Inasmuch as the April 1996 
Board decision is final, the grant of service connection for PTSD 
based upon any subsequent claim could never be earlier than the 
date of the claim to reopen.  See 38 C.F.R. § 3.400(q)(1)(ii) and 
(r).  The effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).  

Subsequent to the final Board decisions of April 1996, the 
Veteran filed to reopen the service connection claim for PTSD in 
October 1998.  That attempt was ultimately unsuccessful and in a 
decision issued in March 2002, the Board determined that new and 
material evidence had not been presented with which to reopen a 
service connection claim for PTSD.  Based on the same principles 
explained above, the Board decision of March 2002 is final and 
precludes the assignment of an effective date prior to that time, 
absent a successful CUE challenge.  Inasmuch as the March 2002 is 
final, the grant of service connection for PTSD based upon any 
subsequent claim cannot be earlier than the date of the claim to 
reopen.  See 38 C.F.R. § 3.400(q)(1)(ii) and (r).  

Following the final Board decision of March 2002, the Veteran 
filed to reopen the PTSD claim on May 10, 2002.  In a Board 
decision issued in March 2006, it was determined that new and 
material evidence had been presented with which to reopen the 
PTSD claim.  The Board reiterates that the basis for finding new 
and material evidence to reopen the PTSD claim was based on the 
more descriptive stressor statement provided by the Veteran; as 
was explained earlier, it was not reopened on the basis of new 
service department records, and in any case, under the 
circumstances of this matter, no new service department records 
were submitted.  Ultimately, in a January 2008 rating decision, 
service connection for PTSD was granted effective from May 10, 
2008, the date of filing of the successfully reopened claim.  A 
successful claim to reopen was not filed prior to May 10, 2002, 
nor is it shown that the Veteran met all of the elements 
warranting the grant of service connection under 38 C.F.R. 
§ 3.304(f) prior to that time.  

In this case, the proper effective date is May 10, 2002.  That 
date is consistent with the effective date provisions regarding 
reopened claims found at 38 C.F.R. § 3.400(q)(2), (r).  
Unfortunately, although the original claim for PTSD was filed in 
March 1991, again, this date does not provide a legal basis for 
the assignment of an earlier effective date, as ultimately this 
claim was denied in a final Board decision rendered in April 
1996, which included consideration of both the Veteran's 201 file 
and 1995 response from ESG/JSRRC addressing the matter of 
verification of the Veteran's reported stressors.  The effective 
date to be assigned where there has been a final disallowance 
followed by a reopened claim with new and material evidence will 
be the date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 (1993); 
38 C.F.R. § 3.400(q).  

Similarly, the provisions of 38 C.F.R. § 3.400(r) provide that 
the effective date for an award of service connection may be 
granted only from the date of a successful application to reopen 
the claim supported by new and material evidence, or the date 
entitlement arose, whichever is later.  Therefore, under the 
applicable statute and regulation, the effective date cannot be 
the date of Veteran's original claim in March 1991, and is 
properly assigned as May 10, 2002.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and the 
law and regulations.  Therefore, the appeal must be denied.

      B.  Entitlement to an Effective Date prior to May 28, 2002, 
for TDIU

The Veteran and his representative maintain that an effective 
date prior to May 28, 2002, is warranted for the grant of TDIU.  
They maintain that the appropriate effective date should be 1995, 
when the Veteran last worked.  



It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009). 

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  In determining whether the Veteran is entitled to a 
TDIU rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19 (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2009).  For 
an increase in disability compensation, the effective date will 
be the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R.  §3.400(o)(2) (2009).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to the 
next disability level" provided by law for the particular 
disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred; that this 
section was intended to be applied in those instances where the 
date of increased disablement can be factually ascertained with a 
degree of certainty. It was noted that this section was not 
intended to cover situations where disability worsened gradually 
and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required 
a review of all the evidence of record (not just evidence not 
previously considered) as to the disability in order to ascertain 
the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim as well 
as (2) a review of all the evidence of record to determine when 
an increase in disability was "ascertainable."  Hazan, 10 Vet. 
App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2009).  
Any communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from a 
claimant may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
3.155 (2009).

The TDIU claim which was granted in the July 2009 rating 
decision, effective from May 28, 2002, was based on a formal TDIU 
claim (VA Form 21-8940) which was received on May 20, 2008.   

Initially, the Board points out that the Veteran has filed 
numerous TDIU claims throughout the years and thus initially, the 
issue of finality must be addressed in conjunction with the 
determining the proper date of the TDIU claim filed in this case.  
Prior to the TDIU claim file on May 20, 2008, the Veteran had 
filed formal TDIU claims which were received in June and July 
2006.  In January 2007, the RO denied a TDIU claim based on those 
applications.  Notification of the denial of the claim was 
provided to the Veteran on February 2, 2007.  That decision was 
not appealed and became final and binding on its merits.  See 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202 (2009).  For purposes of assignment of an 
effective date, the finality of a prior decision on entitlement 
to the established benefit may not be contravened, absent a 
plausible showing of clear and unmistakable error (CUE), which 
has not been alleged in this case.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  

The Veteran seeks an effective date earlier than May 28, 2002 for 
the grant of TDIU.  The Board notes that the controlling issues 
in this case are (1) the date on which the Veteran initiated his 
claim for TDIU and (2) the date it was factually ascertainable 
that the Veteran met the criteria for a TDIU.  See 38 U.S.C.A. § 
5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  There is 
no indication that any TDIU claim, formal or informal, was filed 
after the final decision of January 2007 denying TDIU and prior 
to the formal TDIU claim received on May 20, 2008.  Consequently, 
the May 20, 2008 filing of the TDIU claim must be accepted as the 
relevant date of claim. 

In this case, the RO assigned an effective date of May 28, 2002, 
for the grant of entitlement to TDIU, essentially based upon a 
finding that it was factually ascertainable that the Veteran met 
the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) 
as of that date, which is actually more than a year prior to the 
filing of the claim.  Essentially, the schedular requirements of 
38 C.F.R. § 4.16(a) were met when service connection for PTSD was 
granted in a January 2008 rating decision, for which a 50 percent 
evaluation was assigned effective from May 10, 2002, in 
conjunction with the grant of a 40 percent evaluation assigned 
for a low back disorder effective from May 28, 2002.  By virtue 
of these ratings and the ratings in effect for several other 
conditions, the combined evaluation for the Veteran's service 
connected disabilities reached 70 percent effective from May 28, 
2002, warranting a TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a), and providing a rationale for the assignment of that 
effective date.  

While there are several final denials of TDIU in the years since 
2002 (as was already detailed herein), it appears that in view of 
the precedent Rice v. Shinseki, 22 Vet. App. 447 (2009), the RO 
applied a liberal interpretation of the applicable regulations 
and essentially considered the Veteran's TDIU claim as part and 
parcel of the initial ratings assigned for PTSD (50 percent 
effective May 10, 2002) and for the low back disorder (40 percent 
effective May 28, 2002), respectively.  (In Rice v. Shinseki, the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record. The Court further held 
that when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.)

However, the Board finds that the award of TDIU cannot precede 
the effective date of May 28, 2002, because, prior to that time, 
the Veteran did not meet the schedular requirements of section 
4.16(a).  Specifically prior to May 28, 2002, it was not found 
that the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, with there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  Prior to May 28, 2002, the highest combined 
evaluation for the Veteran's service-connected disorders was 60 
percent. 

If service-connected disabilities fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
Veteran nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service connected disabilities.  
38 C.F.R. § 4.16(b).  Here, no such referral was undertaken.  
Moreover, prior to May 28, 2002, the evidence did not establish 
that the Veteran was unable to secure or follow a substantially 
gainful occupation solely as a result of service-connected 
disabilities.  The SSA decision on file indicates that the 
Veteran was determined to be disabled from September 1995 due to 
a primary diagnosis of paranoid schizophrenia with other 
functional psychotic disorders, with a secondary diagnosis of 
anxiety-related disorders.  However, the aforementioned disorders 
are not themselves service-connected nor were any psychiatric 
condition service-connected prior to May 10, 2008.  A medical 
report dated in October 2002 indicates that the Veteran was 
unemployable due to PTSD; however, this is subsequent to the 
currently assigned effective date.  Similarly, the Veteran's 
service-connected back disability was not implicated as a factor 
rendering him unemployable until a private medical opinion to 
this effect was provided by private provided in 2003, well after 
the currently assigned effective date.  

In sum, the date of the Veteran's TDIU claim was May 20, 2008.  
The date upon which it was factually ascertainable that 
entitlement to a TDIU arose is May 28, 2002.  Hence, the 
contention that the Veteran has been unemployable since 1995, 
even if true, is not the prevailing factor in assigning effective 
date and for reasons explained herein, it is not a viable 
effective date under existing VA laws and regulations.  
Therefore, the Board finds that the preponderance of the evidence 
is against the grant of an effective date earlier than May 28, 
2002, for the award of TDIU.  See 38 C.F.R. § 3.400(o), 4.16(a), 
(b).  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



B.	Entitlement to an effective date prior to May 28, 2002,
for DEA Benefits under 38 U.S.C. Chapter 35

Essentially, the Veteran contends that an effective date prior to 
May 28, 2002, should be established for eligibility for DEA under 
38 U.S.C. Chapter 35.

With respect to the claim for an earlier effective date for basic 
eligibility to DEA prior the May 28, 2002, the child or surviving 
spouse of the Veteran will have basic eligibility for DEA 
benefits if the following conditions are met: (1) the Veteran was 
discharged from service under conditions other than dishonorable, 
or died in service; and (2) the Veteran has a permanent total 
service-connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
Veteran's death; or (4) the Veteran died as a result of a 
service- connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510; 
38 C.F.R. §§ 3.807.

After reviewing the record, the Board finds that the Veteran did 
not meet the criteria for a TDIU prior to May 28, 2002.  Since 
eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a 
finding of permanent total disability in this case, the effective 
date of such eligibility cannot precede May 28, 2002.  None of 
the other criteria enumerated above are germane to this case.  
The Board finds that this matter is one in which the law is 
dispositive and that this issue must be denied pursuant to the 
explanation herein.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).










							[Continued on Next Page]
ORDER

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the cervical spine is dismissed.

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 50 percent for service-connected PTSD is 
dismissed.

An effective date prior to May 10, 2002 for the grant of service 
connection for PTSD is denied.

An effective date prior to May 28, 2002 for the grant of a total 
disability rating based on individual unemployability is denied.

An effective date prior to May 28, 2002, for the grant of 
Dependents' Educational Assistance benefits pursuant to 38 U.S.C. 
Chapter 35 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


